EXHIBIT CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of Vycor Medical, Inc. We hereby consent to the inclusion in the foregoing Amendment No.5 to the Registration Statement on Form S-1 of our report dated February 7, 2008 except for Note10 which date is January 9, 2009, with respect to our audit of the financial statements of Vycor Medical, Inc. as of December 31, 2007 and 2006 and for the years then ended, and for the period from June 5, 2005 (date of inception) through December 31, 2007. We further consent to the reference to our firm under the caption “Experts” appearing in the Prospectus of such Registration Statement. Partiz & Company, P.A. Certified
